Spoitobd, J.
Considering that the first Monday of April, 1867, was the day fixed by law for electing a Judge of the Fifth District Court of New Orleans; that a writ of election duly issued and proclamation thereof was duly made; that an election for said officer was actually held on that day, both plaintiff and defendant being candidates ; that the returns as made are conceded to indicate the election of the defendant; that the plaintiff has suggested no error in the returns; that the statute under which the proceeding was instituted required the plaintiff to specially set forth all the grounds of contest; that the first ground set forth is vague and insufficient, because if the election law of March 19th, 1857, were valid, (upon which we intimate no opinion,) the plaintiff has not specified what provisions of the said law might have been observed and were not, or what was done which ought not to have been done; that the second ground of contest assigned is untenable, because no law has been referred to which makes an election null and void simply on account of the position of *367the ballot-boxes, without any resulting injury being alleged; that the third ground assigned by the plaintiff was abandoned by him during the oral argument in this court; and considering, finally, that the fourth and last ground of contest is immaterial, since elections are determined by the majority of the ballots cast, and are not to be sot aside on account of the meagreness of the vote, without distinct and circumstantial allegations of error, fraud, violence or illegality affecting the result; it is ordered and decreed that the judgment appealed from be affirmed, with costs.
Mr. Justice Cole took no part in this case.